                 IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                          1:17 CV 350 MOC WCM

MARY MARTIN,                                   )
                                               )
                  Plaintiff,                   )
                                               )
      v.                                       )
                                               )
NAKISHA GARRETT, in her individual             )
capacity as employee of the North Carolina     )
Department of Public Safety; BIANCA            )
HARRIS, in her individual capacity as warden )              ORDER
of North Carolina Correctional Institution for )
Women; MS. THOMPKINS, in her individual )
capacity as an employee of the North Carolina )
Department of Public Safety; WALLY             )
WAZAN, in his individual capacity as           )
employee of the North Carolina Department      )
of Commerce,                                   )
                                               )
                  Defendants.                  )
______________________________________         )

      This matter is before the Court on correspondence from Plaintiff which

the undersigned will construe as an Ex Parte Motion for Miscellaneous Relief

(Doc. 79).

      The docket in this matter reveals that attorneys Zachary L. McCamey

and Mark W. Kinghorn filed notices of appearance on behalf of Plaintiff on

March 11, 2020 (Docs. 68, 69) and continue to represent her.

      As Plaintiff is represented, motions made on her behalf should be

submitted by her counsel of record and in conformity with the Federal Rules of



    Case 1:17-cv-00350-MOC-WCM Document 80 Filed 07/02/20 Page 1 of 2
               Civil Procedure and the local civil rules of this district.

                        Accordingly, Plaintiff’s Ex Parte Motion for Miscellaneous Relief (Doc.

               79) is DENIED.

                        It is so ordered.


Signed: July 2, 2020




                                                        2

                       Case 1:17-cv-00350-MOC-WCM Document 80 Filed 07/02/20 Page 2 of 2
